Lawton, J. (concurring).
I concur with the majority’s holding and the reasons set forth in Justice Mintz’ opinion at Special Term. I add only my concern over judicial recognition of a cause of action on behalf of a newborn for genetic damage. The occurrence which serves as the basis for liability happened to the parent who, if liability can be established, is *979entitled to recover for all damages naturally flowing from said occurrence, including genetic injury. No cause of action, however, should accrue to the issue of said person. Many genetic abnormalities pass from generation to generation. Logically, if the second generation is entitled to recovery, so would succeeding generations. The extent and costs of this new cause of action are overwhelming. Such matters cannot be reasonably decided on a case-by-case basis, but rather should be left to the Legislature to fashion relief where appropriate.
Callahan, J. P., and Green, J., dissent and vote to reverse and grant plaintiff’s motion in the following memorandum.